Exhibit 99.1 FOR IMMEDIATE RELEASE Cimetrix Announces Third Quarter 2014 Financial Results SALT LAKE CITY, UT —October 28, 2014— Cimetrix Incorporated (OTCQB: CMXX, www.cimetrix.com), a leading provider of factory automation and equipment control software solutions for the global semiconductor, photovoltaic, LED, and other electronics industries, today reported financial results for the third quarter of 2014. Third Quarter Financial Results Total software revenue was $1,556,000, up 6% from the second quarter and up 50% compared to the third quarter in 2013 Total revenue was $1,620,000 up 2% from the second quarter, and up 49% compared to the third quarter of 2013 Income before taxes was $132,000, compared to $116,000 in the second quarter of 2014 and a ($149,000) loss in the third quarter of 2013. Management Comments Commenting on the quarterly results, Bob Reback, president and chief executive officer of Cimetrix stated, “We are pleased to report another quarter of growth in revenue and income that is consistent with prior guidance. We obtained five design wins during the quarter that contributed to the growth in software revenue. In addition, design wins gained over the prior years helped drive software revenue associated with machine shipments.” Fourth Quarter 2014 Outlook Mr. Reback concluded, “Both industry analysts and the majority of our customers continue to state they are expecting to maintain growth on a quarter-to-quarter basis. As we have stated consistently throughout the year, we expect to remain profitable on a quarterly basis while providing solid double-digit revenue growth year-over-year. We will continue to execute to our plan by focusing on satisfying our growing customer base, improving our current product lines, and investing in R&D for future growth.” About Cimetrix Incorporated Cimetrix (OTCQB: CMXX) develops and supports factory automation software products for the global semiconductor, photovoltaic, LED, and other electronics industries. Cimetrix factory connectivity software allows for rapid and reliable implementation of the SEMISECS/GEM, GEM300, PV2, and EDAstandards. Our flexible equipment control framework software is the latest technology that enables equipment suppliers to design and implement their supervisory control, material handling, operator interface, platform and process control, and automation requirements of manufacturing facilities. Cimetrix products can be found in virtually every 300mm semiconductor factory worldwide and include CIMControlFramework™, CIMConnect™, CIM300™, and CIMPortal™ Plus. The added value of Cimetrix passionate Supportand Professional Servicesdelivers an outstanding solution for precision equipment companies worldwide. Cimetrix is an active member intheSemiconductor Equipment and Materials International (SEMI), including the SEMI PV Group. For more information, please visit www.cimetrix.com. 1 Safe Harbor Statement: The matters discussed in this news release include forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Statements about the Company’s prospects for future growth and results of operations are forward-looking statements. The comments made by the Company's senior management in regards to future revenue and results are based on current expectations and involve risks and uncertainties that may adversely affect expected results including but not limited to recovery of the economic markets into which the Company sells products, increased capital expenditures by semiconductor chip manufacturers, market acceptance of the Company’s products, the timing and degree of adoption of Interface A by the semiconductor industry, the ability of the Company to control its costs associated with providing products and services, the mix between products and services (which generally have higher associated costs of revenue) provided by the Company, the competitive position of the Company and its products, which include CODE, CIMConnect, CIM300 and CIMPortal product families, the economic climate in the markets in which the Company’s products are sold, technological improvements, and other risks discussed more fully in filings by the Company with the Securities and Exchange Commission.Many of these factors are beyond the control of the Company.Reference is made to the Company's most recent filing on Form 10-K, which further details such risk factors. # # # Company Contact Rob Schreck Cimetrix Incorporated Phone: (801) 256-6500 rob.schreck@cimetrix.com 2 CIMETRIX INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets: Cash $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Deferred tax asset - current portion Total current assets Property and equipment, net Goodwill Deferred tax asset - long-term portion Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Total liabilities Commitments and contingencies Stockholders’ equity: Common stock: $.0001 par value, 100,000,000 shares authorized, 45,042,006 and 45,042,006 shares issued, respectively Additional paid-in capital Treasury stock: 25,000 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ 3 CIMETRIX INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenues: New software licenses $ Software license updates and product support Total software revenues Professional services Total revenues Operating costs and expenses: Cost of revenues Sales and marketing Research and development General and administrative Depreciation and amortization Total operating costs and expenses Income (loss) from operations ) ) Other income: Interest income - Gain on sale of property and equipment - - Other income Total other income Income (loss) before income taxes ) ) Provision (benefit) for income taxes ) ) Net income (loss) $ $ ) $ $ Net income (loss) per common share: Basic $ $ ) $ $ Diluted $ $ ) $ $ Weighted average number of shares outstanding: Basic Diluted 4
